                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        MIYOKO'S KITCHEN,
                                  10                                                       Case No. 20-cv-00893-RS
                                                       Plaintiff,
                                  11
                                                v.                                         ORDER GRANTING IN PART AND
                                  12                                                       DENYING IN PART MOTION FOR
Northern District of California
 United States District Court




                                        KAREN ROSS, et al.,                                PRELIMINARY INJUNCTIVE RELIEF
                                  13
                                                       Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          In December 2019, plaintiff Miyoko’s Kitchen (“Miyoko’s”) received a letter (“the
                                  17   Letter”) from the California Department of Food and Agriculture (“the Department”). The Letter
                                  18   informed Miyoko’s that a particular label for its “vegan butter” product, as well as certain
                                  19   marketing content on its website, ran afoul of state and federal law, and ordered the company to
                                  20   bring itself into compliance. Miyoko’s responded by bringing this as-applied First Amendment
                                  21   challenge against defendants Karen Ross, in her official capacity as the Secretary of the
                                  22   Department, and Stephen Beam, in his official capacity as Milk and Dairy Food Safety Branch
                                  23   Chief (collectively, “the State”). Having survived the State’s motion to dismiss, Miyoko’s now

                                  24   moves preliminarily to enjoin the State from taking any enforcement action relating to the Letter

                                  25   or its demands. The State opposes, arguing that the speech at issue does not enjoy sufficient First

                                  26   Amendment protection to withstand important regulatory interests. For the reasons explained

                                  27   herein, Miyoko’s motion is granted as regards the phrases “butter,” “lactose free,” and “cruelty

                                  28   free,” and denied as regards the materials on its website and the phrases “hormone free” and
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 2 of 14




                                   1   “revolutionizing dairy with plants.”

                                   2                                              II. BACKGROUND

                                   3           A. Miyoko’s Kitchen

                                   4           Miyoko’s produces and sells a variety of plant-based, vegan products which are designed

                                   5   to resemble dairy products in appearance and taste. The company markets its foods using names

                                   6   that reference the products’ more common dairy analogues, such as a “vegan butter” and “vegan

                                   7   cheese.” These dairy references are always preceded by conspicuous terms such as “vegan” or

                                   8   “plant-based.” In the company’s view, the labelling of Miyoko’s products leaves no room for

                                   9   doubt among consumers that these are fundamentally different items than their dairy counterparts,

                                  10   in that they are not actually dairy.

                                  11           Miyoko’s sells its products in more than 12,000 stores in the U.S. and Canada, enjoying a

                                  12   presence in established grocery chains such as Safeway, Whole Foods, and Trader Joe’s.
Northern District of California
 United States District Court




                                  13   According to the company’s founder, Miyoko Schinner, it is a mission-driven business, dedicated

                                  14   to “the creation of a humane, healthy, and sustainable food supply” and to “ending animal cruelty

                                  15   and reducing climate change caused by animal agriculture.” Decl. of Miyoko Schinner, Dkt. 23-1

                                  16   at 3. To that end, Schinner and her husband also run a non-profit animal sanctuary in Marin

                                  17   County, California, and an image of a sanctuary volunteer petting a rescued cow features

                                  18   prominently on Miyoko’s website. Id.

                                  19           B. State and Federal Law as Applied to Miyoko’s Kitchen

                                  20           California law directs the Department to review food labelling for compliance with federal

                                  21   law. See Cal. Food & Agric. Code § 32912.5 (specifically directing as much “in connection with

                                  22   advertising and retail sales of milk, . . . dairy products, cheese, and products resembling milk

                                  23   products”). As pertains here, federal law forbids a retailer from selling “misbranded” food items

                                  24   (that is, items with “labelling [that] is false or misleading”), food items “offered for sale under the

                                  25   name of another food,” and food items that, though “purport[ing] to be or . . . represented as a food

                                  26   for which a definition and standard of identity” exists, do not “conform to such definition and

                                  27   standard . . . .” 21 U.S.C. § 343. For nearly a century, the standard of identity for butter has

                                  28                                          ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                      CASE NO. 20-cv-00893-RS
                                                                                            2
                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 3 of 14




                                   1   required a product “made exclusively from milk or cream, or both . . . and containing not less than

                                   2   80 per centum by weight of milk fat.” 21 U.S.C. § 321a.

                                   3            On December 9, 2019, Miyoko’s received written notice from the Department’s Milk and

                                   4   Dairy Foods Safety Branch indicating the label for its “Cultured Vegan Plant Butter” failed to

                                   5   comply with this regulatory framework. Noting that “the product is not butter” and may not imply

                                   6   it is “a dairy food without [traditional dairy] characteristics,” the Letter instructed Miyoko’s to

                                   7   remove five terms from the product’s label: “butter,” “lactose free,” “hormone free,” “cruelty

                                   8   free,” and “revolutionizing dairy with plants.” The Letter also objected to the display of the animal

                                   9   sanctuary imagery and the phrase “100% dairy and cruelty free” on Miyoko’s website, stating

                                  10   “[d]airy images or associating the product with [agricultural] activity cannot be used on the

                                  11   advertising of products which resemble milk products.” Taken together, these directives present a

                                  12   meaningful threat to Miyoko’s on two fronts. Financially, obeying the Letter may carry up to two
Northern District of California
 United States District Court




                                  13   million dollars in labelling and marketing costs; foundationally, compliance could result—and as

                                  14   Miyoko’s employees allege, already has resulted—in the chilling of speech around vegan-oriented

                                  15   causes, the promotion of which the company sees as both its brand and animating purpose.

                                  16          Approximately two months after receiving the Letter, Miyoko’s brought suit

                                  17   under the First Amendment, seeking declaratory and injunctive relief from the State’s

                                  18   legal interpretation as applied to Miyoko’s vegan butter. Whereas the State has

                                  19   determined the product’s marketing and labelling to be false and misleading, Miyoko’s

                                  20   insists its references to butter are qualified by conspicuous language making clear to

                                  21   consumers that the product is not, in fact, regular dairy-based butter. Miyoko’s thus

                                  22   contends that the State’s enforcement posture, as captured in the Letter, violates the

                                  23   company’s constitutionally secured right to engage in truthful commercial speech.

                                  24          Miyoko’s now seeks a preliminary injunction prohibiting the State from taking

                                  25   any enforcement action based on the Letter. The State’s rebuttal emphasizes two

                                  26   propositions. First, that the contested commercial speech is misleading, and therefore

                                  27   beyond the First Amendment’s protective scope; and second, that any protection the

                                  28                                       ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                   CASE NO. 20-cv-00893-RS
                                                                                          3
                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 4 of 14




                                   1   speech might enjoy must yield to the State’s interest in regulating food sales and

                                   2   safeguarding consumers.

                                   3                                     III. LEGAL STANDARD

                                   4             To obtain preliminary injunctive relief, the moving party bears the heavy burden

                                   5   of demonstrating that “he is likely to succeed on the merits, that he is likely to suffer

                                   6   irreparable harm in the absence of preliminary relief, that the balance of equities tips in

                                   7   his favor, and that an injunction is in the public interest.” Winter v. Natural Res. Def.

                                   8   Council, 555 U.S. 7, 20 (2008). Alternatively, if the moving party can demonstrate the

                                   9   requisite likelihood of irreparable harm and show that an injunction is in the public

                                  10   interest, a preliminary injunction may issue so long as there are “serious questions going

                                  11   to the merits and the balance of hardships tips sharply in the moving party’s favor.”

                                  12   Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.2011) (internal
Northern District of California
 United States District Court




                                  13   quotation marks and citations omitted).

                                  14                                         IV. DISCUSSION

                                  15             Because a plaintiff’s likelihood of success on the merits “is a threshold inquiry,”

                                  16   when a plaintiff fails to show that likelihood a court “need not consider the remaining

                                  17   Winter elements.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (internal

                                  18   quotation marks and citations omitted). While it is Miyoko’s burden to prove that

                                  19   likelihood at this fledgling stage of the controversy, both parties agree that the merits of

                                  20   Miyoko’s as-applied constitutional challenge ultimately turn upon the four-part test for

                                  21   analyzing restrictions on commercial speech set out by the Supreme Court in Central

                                  22   Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447 U.S. 557

                                  23   (1980).

                                  24             Under that test—often (and accurately) characterized as a form of intermediate

                                  25   constitutional scrutiny—a court must first decide if the contested commercial speech

                                  26   even enjoys First Amendment protection, which does not attach unless “the

                                  27   communication is neither misleading nor related to unlawful activity.” Id. at 564.

                                  28                                        ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                    CASE NO. 20-cv-00893-RS
                                                                                           4
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 5 of 14




                                   1   Assuming the speech is protected, any governmental restriction on it survives only if “(2)

                                   2   the State . . . assert[s] a substantial interest to be achieved by [the] restriction; (3) the

                                   3   restriction . . . directly advance[s] the state interest involved; and (4) [the restriction] . . .

                                   4   is not more extensive than is necessary to serve that interest.” Metro Lights, LLC v. City

                                   5   of Los Angeles, 551 F.3d 898, 903 (9th Cir. 2009) (citing Central Hudson, 447 U.S. at

                                   6   564-66) (internal quotation marks omitted).

                                   7           The disputed speech on the label1 of Miyoko’s vegan butter product falls into

                                   8   three categories: the term “hormone free,” the word “butter,” and a trio of phrases

                                   9   highlighting the distinction between the product and its dairy counterpart—“lactose free,”

                                  10   “cruelty free,” and “revolutionizing dairy with plants.” While the State does not defend to

                                  11   a satisfactory degree its power to regulate “butter,” “lactose free,” and “cruelty free,"

                                  12   Miyoko’s comes up short of proving its use of “hormone free” and “revolutionizing dairy
Northern District of California
 United States District Court




                                  13   with plants” is subject to constitutional protection in the first place. Each category is

                                  14   addressed in turn.

                                  15           A. “Hormone Free”

                                  16           The parties do not seriously disagree about the truthfulness of Miyoko’s

                                  17   “hormone free” claim: because plants contain naturally-occurring hormones, and because

                                  18
                                       1
                                  19     Since this suit was filed, the State has withdrawn its objections to the image of a woman petting
                                       a cow and the phrase “100% dairy and cruelty free” on Miyoko’s website. This withdrawal
                                  20   followed the State’s determination that the objections had been erroneous as a matter of California
                                       law, in that the Department’s authority to regulate that specific speech (i) requires the
                                  21   promulgation of an attendant regulation, and (ii) only applies to physical packaging. Compare
                                       Withdrawal of Position, Dkt. 37, with Cal. Food & Agric. Code § 38955 (providing that “[o]n the
                                  22   labels of imitation milk products the use of pictures and symbols depicting dairy or agricultural
                                       activities . . . and [the] use of dairy or agricultural terms or words . . . shall be subject to restriction
                                  23   or prohibition by the director by regulation”) (emphases added).

                                  24   Proceeding on the understanding that the Department’s conclusion as to its lack of authority under
                                       “the relevant statute” was not just artful wording—but rather, a good faith concession that it was
                                  25   genuinely unaware of any statute conferring such authority—the Letter’s rescinded demands no
                                       longer confront Miyoko’s with the sort of “immediate threatened injury” that is “a prerequisite to
                                  26   preliminary injunctive relief.” Caribbean Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th
                                       Cir. 1988). The portion of Miyoko’s motion trained on enjoining the State from action related to
                                  27   those demands is accordingly denied.

                                  28                                         ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                     CASE NO. 20-cv-00893-RS
                                                                                             5
                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 6 of 14




                                   1   Miyoko’s vegan butter is made of plants, it necessarily contains hormones as well. That

                                   2   the claim is literally false places it beyond the bounds of protected commercial speech,

                                   3   fatally undermining Miyoko’s right to use it without fear of reprisal. See, e.g. Zauderer v.

                                   4   Office of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626, 638 (observing

                                   5   the “well-settled” rule that “false” commercial speech fails the first step of Central

                                   6   Hudson).

                                   7          Miyoko’s struggles to escape this result by reference to its prototypical consumer,

                                   8   who allegedly “understands that the phrase . . . in context with other phrases [on the

                                   9   label] . . . mean[s] that the company’s vegan butter does not contain the artificial

                                  10   hormones that are sometimes added to animal-based dairy products.” Pl.’s Reply, Dkt. 43

                                  11   at 7. While there is something to be said for the connection a brand forges with its

                                  12   customers, this reasoning takes that concept a step too far. Central Hudson insists, at the
Northern District of California
 United States District Court




                                  13   threshold, that commercial speech be true, and provides no exception for falsities made

                                  14   true by the target consumer’s supposed contextual awareness. Indeed, as the State

                                  15   persuasively points out, no court has ever repudiated a regulator’s authority to demand

                                  16   that products claiming to lack hormones actually lack hormones. See, e.g. Int’l Dairy

                                  17   Foods Ass’n v. Boggs, WL 937045, at *8 (S.D. Ohio Apr. 2, 2009), aff’d in relevant

                                  18   part, 622 F.3d 628 (6th Cir. 2010). Against this backdrop, Miyoko’s insistence that it

                                  19   would be “illogical for any consumer to believe” that a product labelled “hormone free”

                                  20   does not contain hormones falls decidedly flat. Pl.’s Reply, Dkt. 43 at 7-8. Neither, for

                                  21   that matter, is Miyoko’s aided by its curious attempt to distinguish the regulation of

                                  22   hormone claims in milk from hormone claims in butter, an argument squarely

                                  23   contradicting the one advanced by the company for every other phrase at issue in this

                                  24   action. Because its plant-based butter is not “hormone free,” there is no merit to

                                  25   Miyoko’s request for license to label it with that term.

                                  26          B. “Butter”

                                  27                  1. Miyoko’s Likelihood of Satisfying the First Central Hudson Factor

                                  28                                      ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                  CASE NO. 20-cv-00893-RS
                                                                                         6
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 7 of 14




                                   1           Beginning, as is appropriate when a word’s significance is up for debate, with the

                                   2   dictionary, “butter” is defined as (1) “a solid emulsion of fat globules, air, and water

                                   3   made by churning milk or cream and used as food,” and (2) “a buttery substance,”

                                   4   including (a) “any of various fatty oils remaining nearly solid at ordinary temperatures”

                                   5   or (b) “a creamy food spread[,] especially [] one made of roasted nuts . . . .” Butter,

                                   6   Merriam-Webster Online, https://www.merriam-webster.com /dictionary/butter

                                   7   (emphases added). Predictably, Miyoko’s stresses this secondary definition, and

                                   8   reinforces its position with the long, uncontroversial history of common usage for phrases

                                   9   like “peanut butter” and “apple butter.” The government parries with a history of its own:

                                  10   since 1923, the Food, Drug & Cosmetic Act has mandated that “‘butter’ shall be

                                  11   understood to mean the food product usually known as butter, which is made exclusively

                                  12   from milk or cream . . . [and] contain[s] not less than 80 per centum by weight of milk fat
Northern District of California
 United States District Court




                                  13   . . . .” 21 U.S.C. § 321a.

                                  14           Setting aside, for the moment, the circular logic of the State’s position, neither

                                  15   party’s definitional approach proves dispositive. The question thus remains: is Miyoko’s

                                  16   use of the word “butter,” in immediate or close proximity to terms like “vegan,” “made

                                  17   from plants,” “cashew cream fermented with live cultures,” and “cashew & coconut oil

                                  18   spread,”2 misleading commercial speech? For three reasons, the State—which, as “the

                                  19   party seeking to uphold a restriction on commercial speech,” bears the final “burden of

                                  20   justifying [the restriction]”—does not overcome Miyoko’s contention that it is not.

                                  21   Edenfield v. Fane, 507 U.S. 761, 770 (1993).

                                  22           First, courts querying the product names of other plant-based “alternative” foods

                                  23
                                       2
                                  24     Aside from the brand name, “butter” is the most prominent word on the front of the label for
                                       Miyoko’s vegan butter product. It is directly preceded by “European style cultured vegan” and
                                  25   directly followed by “made from plants” (each in smaller text), producing the phrase “European
                                       style cultured vegan butter made from plants” on the label’s upper-right quadrant. “Cashew cream
                                  26   fermented with live cultures” appears in even smaller text on the middle of the label’s bottom-left
                                       quadrant, and the font size of “cashew & coconut oil spread,” on the very bottom-left corner, is
                                  27   tinier still.

                                  28                                       ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                   CASE NO. 20-cv-00893-RS
                                                                                          7
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 8 of 14




                                   1   generally have not found those names misleading. In damages suits brought by individual

                                   2   consumers under the California Unfair Competition Law, for instance, trial judges of this

                                   3   district have held “it is simply implausible that a reasonable consumer would mistake a

                                   4   product like soymilk or almond milk with dairy milk from a cow,” and that “even the

                                   5   least sophisticated consumer[] does not think soymilk comes from a cow.” Ang v.

                                   6   Whitewave Foods Co., 2013 WL 6492353, at *4 (N.D. Cal. Dec. 10, 2013) (“agree[ing]

                                   7   with Defendants that the names ‘soymilk,’ ‘almond milk,’ and ‘coconut milk’ accurately

                                   8   describe Defendants’ products”); Gitson v. Trader Joe’s Company, 2015 WL 9121232, at

                                   9   *1 (N.D. Cal. Dec. 1, 2015) (declining any suggestion that “the word ‘soymilk’ is

                                  10   misleading” in that “it implies the product has a similar nutritional content to cow’s milk”

                                  11   because the same unsophisticated consumer “would not assume that two distinct products

                                  12   have the same nutritional content; if the consumer cared about the nutritional content, she
Northern District of California
 United States District Court




                                  13   would consult the label”). The Ninth Circuit has affirmed this reasoning. Painter v. Blue

                                  14   Diamond Growers, 757 F. App’x 517, 519 (9th Cir. 2018). Likewise, and in the more

                                  15   pertinent First Amendment setting, an Arkansas district court recently rejected that state’s

                                  16   framing of commercial speech as misleading where the label of plant-based “meat”

                                  17   products “include[d] ample terminology to indicate [their] vegan or vegetarian nature . . .

                                  18   .” Turtle Island Foods SPC v. Foman, 424 F. Supp. 3d 552, 574 (E.D. Ark. 2019).

                                  19          Against this, the State offers one alternative-mayonnaise case.3 In Duran v.

                                  20   Hampton Creek, the court ruled a consumer fraud plaintiff’s complaint sufficiently

                                  21   plausible based principally on the labelling of an eggless mayonnaise. 2016 WL 1191685,

                                  22   at *1 (N.D. Cal. Mar. 28, 2016). Yet—and as the State neglects to mention—crucial to

                                  23
                                       3
                                  24     The State summons this case on the heels of articulating why butter is sui generis, because
                                       “[n]either milk nor meat has a plant-based analog as well-known as margarine.” Defs.’ Opp’n,
                                  25   Dkt. 38 at 11. This premise is difficult to believe in light of the current prevalence of products like
                                       “soymilk,” “almond milk,” and “coconut milk,” see e.g. Ang, 2013 WL 6492353, at *3 (noting the
                                  26   U.S. Food & Drug Administration’s regular use of the word “soymilk” in official statements), and
                                       the absence of any authority to support it severely undercuts the State’s theory that mayonnaise-
                                  27   related cases are somehow more instructive than those involving milk, or meat.

                                  28                                       ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                   CASE NO. 20-cv-00893-RS
                                                                                          8
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 9 of 14




                                   1   that ruling was the uniquely unrepresentative label of the product in question, which

                                   2   consisted almost entirely of the phrase “Just Mayo” and the picture of an egg, without

                                   3   any accompanying qualifiers such as “vegan” or “made from plants.” Duran, 2016 WL

                                   4   1191685, at *2. No like facts are alleged here.

                                   5          Second, the State’s showing of broad marketplace confusion around plant-based

                                   6   dairy alternatives4 is empirically underwhelming. To bolster its claim that a given

                                   7   business practice is deceptive, a regulatory body is, of course, invited to present academic

                                   8   studies to that effect. Edenfield, 507 U.S. at 771. The State’s efforts to that end, however,

                                   9   do not suggest that any such research exists. The briefing for this motion only engages a

                                  10   single academic report, introduced by Miyoko’s in support of the idea that plant-based

                                  11   dairy replacements do not, as a general matter, misdirect or confuse the average

                                  12   consumer. See Feltz Study, Dtk. 24-6, at 50. That study indicates, in relevant part, that the
Northern District of California
 United States District Court




                                  13   public “accurately identifie[s] the source of animal-based milk products 84% of the time,

                                  14   plant-based milk-products 88% of the time, animal-based cheese products 81% of the

                                  15   time, and plant-based cheese products 74% of the time.” Id. Hoping to turn this data

                                  16   against its proponent, the State makes hay of the 74% figure—or, more accurately, of the

                                  17   26% consumer-confusion rate it necessarily describes. This is, to put it mildly, a

                                  18   blinkered interpretation. Adopting the State’s preferred metric, 26% of the study’s

                                  19   participants were indeed confused by plant-based cheeses—but a full 19% were also

                                  20   confused by animal-based cheeses. Conversely, while 12% of respondents misidentified

                                  21   plant-based milks, 16% misidentified animal-based milks. Taken as a whole, this research

                                  22   merely signals the following: that consumers are perhaps a bit better at identifying

                                  23   traditional cheeses than vegan cheeses, and perhaps a (roughly equivalent) bit better at

                                  24   identifying vegan milks than traditional milks. For the purposes of First Amendment

                                  25

                                  26   4
                                        As distinct from any as-applied evidence the State might put forward regarding how Miyoko’s
                                  27   vegan butter particularly confuses California shoppers. See Discussion Part B.2, infra.

                                  28                                      ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                  CASE NO. 20-cv-00893-RS
                                                                                         9
                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 10 of 14




                                   1   scrutiny, this modest takeaway hardly cuts in favor of finding Miyoko’s use of “butter”

                                   2   inherently misleading.

                                   3           Finally, justifying governmental speech regulation using the government-issued

                                   4   dictionary is troublingly self-fulfilling. As the Eleventh Circuit has forcefully observed,

                                   5   though “[i]t is undoubtedly true that a state can propose a definition for a given term . . .

                                   6   it does not follow that once a state has done so, any use of the term inconsistent with the

                                   7   state’s preferred definition is inherently misleading. Such a per se rule would eviscerate

                                   8   Central Hudson . . . .” Ocheesee Creamery v. Putnam, 851 F.3d 1228, 1238 (11th Cir.

                                   9   2017). While non-determinative, this consideration does occasion a more searching

                                  10   review of the State’s reliance on distinctions of its own creation. In the State’s central

                                  11   thesis, Miyoko’s product does not meet the federal standard for “butter” (which it cannot

                                  12   be called without dairy and an 80% fat content), barely evades being “margarine” (which
Northern District of California
 United States District Court




                                  13   it would have to be called if it was slightly fattier), and ought to be sold as a “spread”

                                  14   (non-enforcement around peanut-and-fruit-based “butter” notwithstanding).

                                  15           To the degree this arrangement reflects identifiable linguistic norms, it embodies a

                                  16   substantially credible assertion of regulatory power over commercial speech; but without

                                  17   that indicia, the government’s opinion of what words mean is not, by itself, especially

                                  18   compelling. Because, as discussed above, the State’s view of “butter” stands largely by

                                  19   itself—unanchored by precedent, empirical research, or any other form of independently

                                  20   authoritative ballast—it does not disturb the weight of evidence tending to show that

                                  21   Miyoko’s use of that word is likely not misleading. In this early phase of the litigation, it

                                  22   therefore appears Miyoko’s decision to label its product as “butter” is entitled to First

                                  23   Amendment protection.

                                  24                   2. Miyoko’s Likelihood of Satisfying the Remaining Central Hudson

                                  25                   Factors

                                  26           Miyoko’s succeeds under factors two through four of Central Hudson. True, the

                                  27   State asserts, in the abstract, “a substantial interest to be achieved by . . . restriction[s]”

                                  28                                        ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                    CASE NO. 20-cv-00893-RS
                                                                                           10
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 11 of 14




                                   1   aimed against customer confusion. Central Hudson, 447 U.S. at 564. Nor, for argument’s

                                   2   sake, is it immediately clear that the choice to reserve certain terms for foods of a certain

                                   3   compositional makeup is, in the abstract, “more extensive than is necessary to serve that

                                   4   interest.” Id. at 566. The problem is with how “the restriction . . . directly advance[s] the

                                   5   state interest involved.” Metro Lights, 551 F.3d at 903.

                                   6           To sustain its “butter” ban in this action, the State eventually “must demonstrate

                                   7   that the harms it recites are real and that its restrictions will in fact alleviate them to a

                                   8   material degree.” Edenfield, 507 U.S. at 771 (citations omitted). In the narrow context of

                                   9   an as-applied constitutional challenge, the State might satisfy this requirement with a

                                  10   moderate showing of the ban’s tendency to redress harms caused by Miyoko’s vegan

                                  11   butter in particular, if not the dairy-alternative market writ large. There is, on this record,

                                  12   no such showing to be found. Nowhere, for instance, does the State present testimony
Northern District of California
 United States District Court




                                  13   from a shopper tricked by Miyoko’s vegan butter, or otherwise make the case for why

                                  14   Miyoko’s substitute spread is uniquely threatening to the public weal. This omission

                                  15   makes it exceedingly difficult to ascertain the advancement of a legitimate governmental

                                  16   interest, to any degree, resulting from a proscription of Miyoko’s practice of labelling its

                                  17   spread “butter.”5 It is consequently likely the company will prevail on this score by

                                  18   operation of the remainder of Central Hudson.

                                  19           C. “Lactose Free,” “Cruelty Free,” and “Revolutionizing Dairy with Plants”

                                  20           Turning to “lactose free” and “cruelty free,” the parties apparently agree that both

                                  21   claims are literally true:6 but that alone does not trigger First Amendment protection. To

                                  22
                                       5
                                         Strumming this chord to decidedly more dramatic effect, Miyoko’s dedicates appreciable time
                                  23   and energy to the State’s purported role in a dairy-sponsored conspiracy against vegan food
                                       producers. Though the hearsay comprising much of this narrative may, as the State points out, be
                                  24   taken into account for the purposes of a preliminary injunction, it need not be given weight where,
                                       as here, it does not seem particularly reliable. See Order Denying Mot. to Dismiss, Dkt. 33 at 2
                                  25   n.1. In any event, this “conspiracy” story—whatever its weighting—does not bear on the outcome
                                       of this order.
                                  26
                                       6
                                        The moving papers are silent on any “cruelty” implicated in the manufacture and sale of
                                  27   Miyoko’s vegan butter.
                                  28                                        ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                    CASE NO. 20-cv-00893-RS
                                                                                           11
                                           Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 12 of 14




                                   1   pass muster under the first prong of Central Hudson, these terms, printed in quasi-close

                                   2   proximity7 to “vegan butter,” must additionally be cleared of any role in the creation or

                                   3   maintenance of a deceptive inference. See Sears, Roebuck & Co v. F.T.C., 676 F.2d 385,

                                   4   395 (9th Cir. 1982) (bringing “inference and pragmatic judgment” to bear on the

                                   5   application of Central Hudson) (internal quotation marks and citation omitted). For its

                                   6   part, Miyoko’s endeavors to show no such inference exists by highlighting the numerous

                                   7   phrases on its label that point in an unmistakably non-dairy direction: “vegan,” “made

                                   8   from plants,” “cashew cream fermented with live cultures,” and “cashew & coconut oil

                                   9   spread.” The State—as with “butter”—produces little by way of rebuttal, resorting once

                                  10   more to the Feltz study to justify its restrictions of “dairy-related descriptions” at not only

                                  11   the constitutional threshold, but also “the third/fourth steps of the Central Hudson test.”

                                  12   Defs.’ Opp’n, Dkt. 38 at 13. As with “butter,” this strategy asks more of “26%” than the
Northern District of California
 United States District Court




                                  13   figure can bear. Without more to suggest that using “lactose free” and “cruelty free” as

                                  14   Miyoko’s does is facially deceptive—or that the Department forestalls some specific

                                  15   harm by barring this specific instance of that usage—Miyoko’s appears poised to win its

                                  16   fight to retain those terms on its label.

                                  17           Not so for “revolutionizing dairy with plants.” Returning to the dictionary, to

                                  18   “revolutionize” an industry requires “chang[ing] it fundamentally or completely.”

                                  19   Revolutionize, Merriam-Webster Online, https://www.merriam-webster.com

                                  20   /dictionary/butter. “Revolutionizing dairy” thus denotes direct interaction with animal-

                                  21   based milk products in a way that leaves them “fundamentally” different than they were

                                  22   before. Put simply, this is not at the core of what Miyoko’s—a maker of dairy

                                  23   replacements—does or seeks to do. Just like the statement that a vegan clothier’s

                                  24   motorcycle jackets “revolutionize leather with cotton,” or that a maker of non-alcoholic

                                  25

                                  26   7
                                        These phrases appear on the side of the product’s label. “Revolutionizing dairy with plants”
                                  27   appears on the back.

                                  28                                        ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                    CASE NO. 20-cv-00893-RS
                                                                                          12
                                            Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 13 of 14




                                   1   beverages “revolutionizes whiskey with seltzer,” this claim of Miyoko’s is plainly

                                   2   misleading.8 The State should not be enjoined from responding to its presence in the

                                   3   marketplace with appropriate regulatory action.

                                   4             D. Irreparable Harm, the Balance of Equities, and the Public Interest

                                   5             Although likelihood of success on the merits is the first hurdle on the path to

                                   6   preliminary injunctive relief, Miyoko’s still must demonstrate that the governmental

                                   7   action it seeks to avoid threatens irreparable harm, and that both the balance of hardships

                                   8   and public interest counsel for relief. Helpfully, binding First Amendment precedent

                                   9   makes quick work of these issues.

                                  10             With respect to irreparable harm, “[a] party seeking preliminary injunctive relief

                                  11   in a First Amendment context can establish irreparable injury . . . by demonstrating the

                                  12   existence of a colorable First Amendment claim,” CTIA – The Wireless Association v.
Northern District of California
 United States District Court




                                  13   City of Berkeley, 928 F.3d 832, 851 (9th Cir. 2019) (internal quotation marks and

                                  14   citations omitted); with respect to the weight of equities, “the fact that” a Plaintiff has

                                  15   “raised serious First Amendment questions compels a finding that . . . the balance of

                                  16   hardships tips sharply in Plaintiff[’s] favor,” American Beverage Association v. City &

                                  17   County of San Francisco, 916 F.3d 749, 758 (9th Cir. 2019) (internal bracketing,

                                  18   quotation marks, and citation omitted); and with respect to social good, “it is always in

                                  19   the public interest to prevent the violation of a party’s constitutional rights,” id. (internal

                                  20   quotation marks omitted). Concerning “butter,” “lactose free,” and “cruelty free,”

                                  21   Miyoko’s is accordingly entitled to preliminary injunctive relief.

                                  22                                         V. CONCLUSION

                                  23             Consistent with the foregoing, the State is preliminary enjoined from any

                                  24   enforcement action relating to the Letter or its demands insofar as they implicate the

                                  25   word “butter” and the phrases “lactose free” and “cruelty free.” Miyoko’s petitions

                                  26
                                       8
                                  27       Tellingly, Miyoko’s does not try to rebut the State’s definitional critique.

                                  28                                         ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                     CASE NO. 20-cv-00893-RS
                                                                                           13
                                          Case 3:20-cv-00893-RS Document 46 Filed 08/21/20 Page 14 of 14




                                   1   regarding the terms “hormone free” and “revolutionizing dairy with plants” are denied.

                                   2   After consultation with the parties and as is appropriate on the facts of the case, no

                                   3   security shall be required of Miyoko’s in conjunction with this relief.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: August 21, 2020

                                   7                                                    ______________________________________
                                                                                           _________________________
                                                                                                _                    ___________
                                                                                        RICHARD
                                                                                            HARD SEEBORG
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                      ORDER GRANTING IN PART PL.’S MOT. FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                                                  CASE NO. 20-cv-00893-RS
                                                                                         14
